Mr. Justice Sheldon delivered the opinion of the Court: This was an indictment found in the circuit court of St. Clair county, against the defendant, as operator of the White Oak coal mine, in that county, for a failure to put in track scales at said coal mine, as required by the provisions of an act entitled “An act to proyide for the weighing of coal at the mines.” (Laws of 1883, p. 113.) The first section of that act provides, “that the owner, agent or operator of each and every coal mine or colliery in this State, shall furnish or cause to be furnished and placed upon the switch or railroad track adjacent to said coal mine or colliery, a ‘track scale’ of standard manufacture, and shall weigh all coal hoisted from said mine or colliery before or at the time of being loaded on cars, wagons, or other vehicle of transportation, ” etc.' By section 2, “all coal produced in this State shall be weighed on the scales as above provided, and the weight so determined shall be considered the basis upon which the wages of persons mining coal shall be computed, ” Section 3 provides, “it shall be lawful for the miners employed in any coal mine or colliery in this State to furnish a checkweigher, at their own expense, whose duty it shall be to balance said scales, and see that the coal is properly weighed, and keep a correct account of same, and for this purpose he shall have access at all times to the ‘ beam-box’ of said scale while such weighing is being performed,” etc. The provisions of the act are made to apply only to coal miners doing business on and shipping coal by railroad or by water. On the trial the defendant offered to prove that for nine years prior thereto, and from the time this act went into effect, to the trial, the corporation owning and operating this coal mine had a contract with all the men employed to mine coal in that mine, during that period, to receive as the wages for their labor, from said coal company, the sum of forty cents per box for each box of coal mined and taken from said mine; that all the persons employed in the mine to mine coal for said company had always been, and were then, perfectly satisfied to work under said contract, and that they do not want the coal taken from the mine weighed, as a basis upon which to compute their wages, and do not want to furnish a check-weigher at their own expense to weigh the coal mined by them; that track scales would cost from $800 to $1000. The court excluded the evidence, to which exception was taken. The defendant was found guilty, and fined in the sum of $40, and he appealed to this court. The statute under which this proceeding is had is assailed by appellant’s counsel as unconstitutional. It is said the act in effect deprives every coal operator in the State of the power to make any contracts to have coal mined, except the wages of the persons mining the coal be computed upon the weight of the coal mined, and that the right to make contracts about the free use and enjoyment of one’s own private property is a right of property, and secured by the constitutional guaranty that no person shall be deprived of property without due process of law. As we read the statute it is not obnoxious to the objection made. Although section 2 does provide that the weight determined by weighing on the scales furnished shall be considered the basis upon which the wages of persons mining coal shall be computed, we do not regard this as requiring that in all contracts for the mining of coal the wages of the miners must be computed upon the basis of the weight of the coal mined. That would be a quite arbitrary provision,—seemingly an undue interference with men’s right of making contracts; and we can not ascribe to the legislature the making of such an enactment, unless it be plainly declared, which is not done in this case. The act seems to assume the above, according to the weight of the coal mined, to be the mode in which the wages of miners is contracted to be paid, and where that is the mode then the weight determined by weighing on the scales furnished shall be the basis upon which the wages shall be computed. But, as we read the act, it leaves it free for the owner or operator of a coal mine to make contracts with his employes to mine coal for whatever may be agreed upon between them, by the day, week, month, year, or by the box, or in any other manner that may be agreed upon between them. Where the contract is for the paying of wages in some other way than according to the weight of the coal dug, the purpose of the act would seem to fail, and its provisions not to apply. Taking all of its sections together, the design of the act appears to be for the protection of miners who are paid according to the weight of coal dug,—to provide a correct basis, in the determining of the weight, upon which their wages shall be computed. We are of opinion, then, the court erred in the exclusion of the evidence offered, as its admission would have shown a case to which the statute did not apply. The judgment will be reversed, and the cause remanded. Judgment reversed.